Citation Nr: 0317068	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  97-14 564	)	DATE
	)
	)

On appeal from a decision certified by the 
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to an increased (compensable) rating for 
residuals of a left knee anterior cruciate ligament repair. 


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1991 to April 
1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefits sought.  


FINDINGS OF FACT

1.  The claims file does not include a current medical 
diagnosis of a neck disability.

2.  A left knee disability is objectively manifested by 
cruciate ligament reconstruction without evidence of loss of 
range of motion, instability or other functional impairment. 


CONCLUSIONS OF LAW

1.  A permanent neck disorder was not incurred or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002). 

2.  The schedular criteria for a compensable rating for left 
anterior cruciate ligament reconstruction disability have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-
4.46, 4.59, 4.71a, Diagnostic Code 5257 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  
The Board notes that that while this law was enacted during 
the pendency of this appeal, it was considered by the RO as 
reflected by letter notice issued in April 2003.  

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

The Board observes that the aforesaid April 2003 notice was 
returned as undeliverable, with attempted delivery to the 
address most recently provided by the veteran.  The Board 
additionally notes that the veteran failed to report for 
scheduled examinations in June 1997 and December 1997.   

The evidence on file reflects that the RO sent notices to the 
veteran's last known address for receipt of correspondence.  
See Thompson v. Brown, 8 Vet. App. 169 (1995) (VA may rely on 
"last known address" shown of record) and Mindenhall v. 
Brown, 7 Vet. App. 271 (1994) (presumption of regularity of 
administrative process in the absence of clear evidence to 
the contrary).  However, he has not responded to such 
correspondence and it is not shown by the record that he has 
apprised the VA of a change- of-address.  See Wamhoff v. 
Brown, 8 Vet. App. 517 (1996) (quoting Hyson v. Brown, 5 Vet. 
App. 262 (1993) (the burden is on the appellant to keep VA 
apprised of his whereabouts; if he does not do so, there is 
no burden on the part of the VA to "turn up heaven and earth 
to find him")).  Thus, there is no prejudice to the veteran 
in proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Accordingly, the veteran is not prejudiced by 
the Board's adjudication of his claim at this time.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In short, 
the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claims.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed  after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

As noted above, the veteran failed to report for VA 
examinations arranged to determine the current extent and 
severity of his service-connected knee and for a cervical 
disorder.  Controlling law provides that when a claimant 
fails to report for an examination scheduled in conjunction 
with a claim for an original compensation claim, the claim 
shall be rated on the evidence of record and, in cases of an 
increased evaluation, the claim shall be denied.  See 38 
C.F.R. § 3.655 (2002). 

Neck Disorder

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

The veteran was treated in service for a cervical disorder in 
late 1994 and early 1995, but no permanent residual was 
demonstrated.  A subsequent X-ray was negative for cervical 
pathology.  In service medical examination in January 1996 
was negative for neck pathology.  

The Board has thoroughly reviewed the evidence of record, but 
finds that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
residuals of a neck disorder.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the absence of proof of 
present disability there can be no valid claim.").  The 
preponderance of the evidence is against the veteran's claim 
for a neck disorder.  As such. there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to a 
reasonable doubt in favor of the veteran, the benefit-of-the-
doubt rule is not applicable, and this aspect of the appeal 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


Knee

Knee disabilities are generally evaluated under 38 C.F.R. 
§4.71a, Diagnostic Codes 5256-5261.  In this case, the 
veteran underwent left anterior cruciate ligament 
reconstruction during service.  He regained full range of 
motion without evidence of instability or other evidence of 
functional impairment. 

The veteran's knee disability is most appropriately evaluated 
under the criteria set forth in Diagnostic Code 5257.  A knee 
impairment with recurrent subluxation and lateral instability 
is rated 10 percent when slight, 20 percent when moderate, 
and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Diagnostic Code 5257 does not provide for a noncompensable 
disability evaluation.  However, in every instance where the 
schedule does not provide for a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to a compensable evaluation.  No disability is 
demonstrated.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  




ORDER

Entitlement to service connection for residuals of a neck 
injury is denied. 

Entitlement to increased (compensable) evaluation for left 
anterior cruciate ligament reconstruction is denied. 



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

